Judgment, Supreme Court, New York County (Ira Beal, J.), rendered March 31, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of W2 to 9 years, unanimously affirmed.
The strong evidence of identity was not undermined by the trivial inconsistencies in the undercover officer’s testimony to which defendant points, and we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant’s claim that the prosecutor improperly cross-examined him as to a fact not in evidence is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that defendant was not prejudiced by this minor, inadvertent misstatement of fact. Defendant was properly impeached by means of his prior record within the bounds of the court’s Sandoval ruling. Concur—Carro, J. P., Rosenberger, Kupferman, Nardelli and Tom, JJ.